FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DELFINA SOTO-SOTO,                                No. 20-70587
                                 Petitioner,
                                                    Agency No.
                      v.                           A209-406-355

 MERRICK B. GARLAND, Attorney
 General,                                              ORDER
                      Respondent.

                    Filed November 18, 2021

    Before: J. Clifford Wallace and Milan D. Smith, Jr.,
        Circuit Judges, and Jane A. Restani, * Judge.


                              ORDER

    A judge sua sponte requested a vote on whether to rehear
this matter en banc. The matter failed to receive a majority
of votes of the non-recused active judges in favor of en banc
consideration. See Fed. R. App. P. 35.

    Rehearing en banc is DENIED.



     *
       The Honorable Jane A. Restani, Judge for the United States Court
of International Trade, sitting by designation.